DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. However, the arguments are not persuasive and the claims remain rejected. Applicant argues that the prior art fails to disclose that “the first coil and the second coil are wound such that a direction of a magnetic field generated in the first coil when a current flows from the first coil toward the first radiating element and a direction of a magnetic field generated in the second coil when a current flows from the second coil toward the second radiating element are opposite to each other” and “a resonant frequency of a fundamental wave of the second radiating element with the transformer is lower than a resonant frequency of a fundamental wave of the first radiating element with the first coil.” The Examiner disagrees. The magnetic fields generated in the first and second coils are opposite is a function known in coil transformers and as explained throughout the Ueki et al. (Para. 0037-0040, 0062-0063). In addition, the relationship between the first resonant frequency and the second resonant frequency of the fundamental waves of the first and second radiating elements respectively is described in Para. 0043, Lines 15-20, where the first resonant frequency is greater than the second resonant frequency. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ueki et al. (US 20140049440).
Ueki et al. disclose;
Regarding claim 1:
(in Figs. 2A, 2B, 3, 5-9) an antenna coupling element (101) comprising: a first coil (L1) connected to at least one of a first radiating element (11) and a feeder circuit (30); and a second coil (L2) connected to a second radiating element (12) and electromagnetically coupled to the first coil (L1); wherein the first coil (L1) and the second coil (L2) are wound such that a direction of a magnetic field generated in the first coil (L1) when a current flows from the first coil (L1) toward the first radiating element (11) and a direction of a magnetic field generated in the second coil (L2) when a current flows from the second coil (L2) toward the second radiating element (12) are opposite to each other (Para. 0038, Lines 1-18; Para. 0039, Lines 1-6); the first coil (L1) and the second coil (L2) define a transformer (21), and a resonant frequency (f2) of a fundamental wave of the second radiating element (12) with the transformer (21) is lower than a resonant frequency (f1) of a fundamental wave of the first radiating element (11) with the first coil (L1; Para. 0043, Lines 15-20).
Regarding claim 2:
a self-inductance of the second coil (L2) is larger than a self-inductance of the first coil (L1).
Regarding claim 3:
a resonant frequency of a third harmonic of the second radiating element (12) with the transformer (21) is set at a value between the resonant frequency of the fundamental wave of the first radiating element (11) and a resonant frequency of a third harmonic of the first radiating element (11).
Regarding claim 4:
the antenna coupling element (101) according to claim 1; the first radiating element (11); and the second radiating element (12).
Regarding claim 6:
a self-inductance of the second coil (L2) is larger than a self-inductance of the first coil (L1).
Regarding claim 7:
a resonant frequency of a third harmonic of the second radiating element (12) with the transformer (21) is set at a value between the resonant frequency of the fundamental wave of the first radiating element (11) and a resonant frequency of a third harmonic of the first radiating element (11).
Regarding claim 8:
the antenna coupling element (101) according to claim 1; the first radiating element (11); the second radiating element (12); and the feeder circuit (30).
Regarding claim 9:
a self-inductance of the second coil (L2) is larger than a self-inductance of the first coil (L1).
Regarding claim 10:
a resonant frequency of a third harmonic of the second radiating element (12) with the transformer (30) is set at a value between the resonant frequency of the fundamental wave of the first radiating element (11) and a resonant frequency of a third harmonic of the first radiating element (11).
Regarding claim 11:
the antenna coupling element (101) according to claim 1; the first radiating element (11); the second radiating element (12); and the feeder circuit (80); wherein the feeder circuit (30) is configured to receive and output a communication signal in a low band including the resonant frequency of the fundamental wave of the first radiating element (11).
Regarding claim 12:
the feeder circuit (30) is configured to receive and output the communication signal in the low and including the resonant frequency of the fundamental wave of the first radiating element (11) and a communication signal in a high band including the resonant frequency of the third harmonic of the first radiating element (11) or the resonant frequency of the third harmonic of the second radiating element (12) with the transformer (30).
Regarding claim 13:
a self-inductance of the second coil (L2) is larger than a self-inductance of the first coil (L1).
Regarding claim 14:
a resonant frequency of a third harmonic of the second radiating element (12) with the transformer (30) is set at a value between the resonant frequency of the fundamental wave of the first radiating element (11) and a resonant frequency of a third harmonic of the first radiating element (11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 20140049440).
Regarding claim 5:
Ueki et al. is silent on that the resonant frequency of the fundamental wave of the first radiating element is within a frequency range not less than about 0.60 GHz and not greater than about 0.96 GHz.
Accordingly, it would have been an obvious matter of design consideration to implement the radiating element to radiate at a frequency range as claimed since antennas are sized to be frequency-scaled, and since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 15:
Ueki et al. in Figs. 2A, 2B, 3, 5-9 is silent on that the feeder circuit; the first radiating element; the second radiating element; a third radiating element; and a diplexer; wherein the diplexer includes a feeding port, a first antenna port, and a second antenna port; the feeder circuit is connected to the feeding port; the first radiating element is connected to the first antenna port; the second radiating element is coupled to the first radiating element with the antenna coupling element disposed therebetween; and the third radiating element is connected to the second antenna port.
However, Ueki et al. disclose (in Figs. 4A, 16) a communication terminal device (101) comprising: the antenna coupling element (21) according to claim 1; the feeder circuit (30); the first radiating element (11); the second radiating element (12); a third radiating element (13); and a diplexer (19); wherein the diplexer (19) includes a feeding port (coupled to 93; See Fig. 16), a first antenna port (coupled to L1 and L2), and a second antenna port (coupled to 16); the feeder circuit (30) is connected to the feeding port (coupled to 93; See Fig. 16); the first radiating element (11) is connected to the first antenna port (coupled to L1 and L2); the second radiating element (12) is coupled to the first radiating element (11) with the antenna coupling element (defined by L1 and L2) disposed therebetween; and the third radiating element (13) is connected to the second antenna port (coupled to 16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the third radiating element arranged with the first and second radiating elements as taught by the Figs. 4A and 16 for the benefit of achieving operating at another and/or additional resonating frequency (Para. 0048, Lines 1-6).
Regarding claim 16:
Ueki et al. is silent on that the resonant frequency of the fundamental wave of the first radiating element is within a frequency range not less than about 1.71 GHz and not greater than about 2.69 GHz.
Accordingly, it would have been an obvious matter of design consideration to implement the radiating element to radiate at a frequency range as claimed since antennas are sized to be frequency-scaled, and since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 17:
Ueki et al. disclose a self-inductance of the second coil (L2) is larger than a self-inductance of the first coil (L1).
Regarding claim 18:
Ueki et al. disclose a resonant frequency of a third harmonic of the second radiating element (12) with the transformer (21) is set at a value between the resonant frequency of the fundamental wave of the first radiating element (11) and a resonant frequency of a third harmonic of the first radiating element (11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845